Title: From Thomas Jefferson to John Harvie, 14 January 1760
From: Jefferson, Thomas
To: Harvie, John


                    
                        Sir
                        Shadwell, Jan. 14, 1760.
                    
                    I was at Colo. Peter Randolph’s about a Fortnight ago, and my Schooling falling into Discourse, he said he thought it would be to my Advantage to go to the College, and was desirous I should go, as indeed I am myself for several Reasons. In the first place as long as I stay at the Mountain the Loss of one fourth of my Time is inevitable, by Company’s coming here and detaining me from School. And likewise my Absence will in a great Measure put a Stop to so much Company, and by that Means lessen the Expences of the Estate in House-Keeping. And on the other Hand by going to the College I shall get a more universal Acquaintance, which may hereafter be serviceable to me; and I suppose I can pursue my Studies in the Greek and Latin as well there as here, and likewise learn something of the Mathematics. I shall be glad of your opinion and remain, Sir yr most humble servant
                    
                        Thomas Jefferson, jr.
                    
                    
                